DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 2/8/2021. Claims 1-19, 21 and 24 are pending and have been considered below.


Allowable Subject Matter
Claims 1-19, 21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and method for a terminal device for obtaining initial cellular network connectivit, comprising processing circuitry; and a storage medium storing instructions that, when executed by the processing circuitry, cause the device to, obtain an activation code,(AC) for a network subscription and mobile network operator (MNO) specific information by using a cellular connection with the MNO, wherein the terminal device does not have a network subscription with the MNO, identify at least one MNO from the MNO specific information, and obtain the initial cellular network connectivity by wirelessly authenticating with an MNO node of one of the at least one identified MNO by using the MNO specific information; and also the mobile network operator node. Neither/None of the prior art references taken alone or in combination, disclose, teach or fairly suggest in combination with each and every limitation of the claims. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200059778, Li et al discloses profile download method and device where first device is authenticated with verification code.
US 20190268757, Yi et al. discloses subscription information download method and system.
US 20190208405, park et al. discloses system and method for controlling UICC and EUICC.
US 20190104401, Park et al. discloses system and method for electronic device for downloading a profiled and controlling the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631